Citation Nr: 1433559	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1960 to May 1961 and in the Air Force from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in January 2011 before a Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  The VLJ who conducted the hearing is no longer at the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  By a June 2014 letter, the Veteran was given the opportunity to request another Board hearing.  He responded to the letter, but did not select any of the provided options: appear at a new Central Office hearing, a new Travel Board hearing, a new Video Conference hearing, or no hearing.  Instead, he attached a copy of a letter he wrote to his congressional representative and duplicative medical evidence.  Because the Veteran did not select an option indicated that he wished to testify at another hearing, the Board will adjudicate his claims.  

In April 2011 the Board granted the Veteran's petition to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus and remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.   


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active service or is related to an incident of service. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral tinnitus that began during active service or is related to an incident of service.


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The Veteran's bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's bilateral hearing loss is considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  He carries a diagnosis of bilateral tinnitus.  He has competently and credibly stated that while serving as a radar repairman in the Air Force, he was routinely exposed to noise while working on the flight line.  The first two elements of a service connection claim are met.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran submitted an April 2009 statement from D. G., NBC-HIS, who opined that the Veteran's bilateral hearing loss and tinnitus are consistent with acoustic trauma and are more likely than not caused by unprotected noise exposure in service.  He noted that the Veteran did not report post-service noise exposure.  The Veteran also submitted January 2011 and May 2011 records from Dr. A. K., who noted that the Veteran had a "[h]istory of significant noise exposure in military service without adequate noise protection most likely strong contributor for both [sensorineural hearing loss] and tinnitus as he has no other risk factors."  The private medical evidence is more probative than the negative opinions from the April 2008 and May 2011 VA examiners.  The VA opinions are inadequate because they rely solely on the fact that the Veteran had normal hearing at the time of separation from service.  Affording the Veteran the benefit of the doubt, the nexus element of a service connection claim is met.  Id.  Service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2013); see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


